Citation Nr: 0735064	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated at 20 percent disabling.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 until July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
chondromalacia of the right knee has been productive of 
complaints of pain; objectively, the competent evidence shows 
no more than moderate instability.  

2.  The competent evidence of record contains x-ray evidence 
of right knee arthritis.      


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257(2007).

2. The criteria for entitlement to a separate award for 
service connection for arthritis of the right knee have been 
met.  38 U.S.C.A. §§ 1110, 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.

Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  The instant 
decision grants entitlement to service connection for 
arthritis of the right knee.  This award will be implemented 
in a future rating decision of the RO and the veteran retains 
the right to appeal the initial disability rating and 
effective date assigned at that time.  By contrast, the 
instant decision denies the veteran's claim for entitlement 
for an increase rating of the right knee.  As such, no 
disability rating or effective date will be assigned.  For 
this reason, there is no possibility of prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issuance of appropriate 
VCAA notice preceded the unfavorable AOJ decision that is the 
basis of this appeal, thus satisfying the timing requirements 
under Pelegrini.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran's claim of entitlement to an increased rating for 
chondromalacia of the right knee was received in March 2004.  
Throughout the rating period on appeal, a 20 percent 
evaluation has been assigned, pursuant to Diagnostic Code 
5010- 5257.  

The Board notes that the August 2004 rating decision on 
appeal confirmed and continued the 20 percent evaluation for 
chondromalacia of the right knee as assessed in a May 2001 
rating decision.  That rating decision increased his 
evaluation of chondromalacia of the right knee from 10 
percent to 20 percent disabling based on symptoms of 
instability demonstrated in a May 2001 VA examination.  
However, when confirming and continuing the 20 percent 
evaluation in the August 2004 rating decision, the RO equated 
the veteran's disability evaluation with degenerative 
arthritis of the right knee instead of instability.  For 
consistency purposes, the Board will treat the 20 percent 
evaluation as referring to instability of the veteran's right 
knee, rather than with degenerative arthritis, since that is 
how it has historically been rated.  

The Board observes that the competent evidence of record 
reveals degenerative arthritis of the right knee.  Indeed, x-
ray results from an April 2004 VA examination reveal that the 
veteran's right knee had minimal changes at the 
patellofemoral joint, consistent with very early 
patellofemoral arthritis.  In addition, the examiner opined 
that the veteran has early degenerative changes of the 
patellofemoral joint.  Furthermore, VA treatment records 
dated December 2003 to March 2004 include findings of 
degenerative changes of the right knee.  Also, a primary care 
assessment note dated February 2005 indicates that the 
veteran has osteoarthritis of the right knee.  

In this vein, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  As stated 
above, the competent evidence of record contains x-ray 
evidence of right knee arthritis.  Additionally, the evidence 
of record demonstrates right knee instability.  Accordingly, 
assignment of a separate grant of service connection for 
right knee arthritis is warranted here.  


Increased Rating- Right Knee

Based on the above discussion, the veteran is entitled to 
service connection for right knee arthritis.  The Board must 
now turn attention to his already service-connected 
chondromalacia of the right knee, to determine whether a 
higher evaluation is warranted.  

Again, the claim of entitlement to an increased rating was 
received in March 2004.  As here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   However, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  

The veteran's chondromalacia of the right knee is evaluated 
pursuant Diagnostic Code 5257, which contemplates knee 
impairment characterized by recurrent subluxation or lateral 
instability.  That Code section affords a 20 percent rating 
for moderate impairment.  In order to be entitled to the 
next-higher 30 percent rating, the evidence must demonstrate 
severe impairment.  

The evidence of record during the period in question does not 
demonstrate severe right knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 30 
percent rating under Diagnostic Code 5257.  Indeed, VA 
examination in April 2004 indicated that his right knee was 
stable upon varus and valgus maneuvers.  Lachman's, anterior 
and posterior drawers, and the McMurray's test were also 
negative at that time.  Additionally, the examiner noted 
there were no gross instabilities of the knee on clinical 
examination.  

The Board acknowledges a May 2001 VA examination that found 
the veteran had 1 to 2+ instability in his right medial 
collateral ligament (MCL).  In addition, at that time the 
veteran's Lachman's test revealed a 1+ with firm inpoint 
intact proximal collateral ligament (PCL).  These findings 
are consistent with no more than moderate instability and the 
20 percent evaluation currently assigned.  Moreover, it is 
reminded that the current level of disability is of primary 
concern.  See Francisco, 7 Vet. App. 55, 58.     

The Board finds that the evidence fails to show 
symptomatology commensurate with the next-higher 30 percent 
evaluation under Diagnostic Code 5257.  Rather, the 
instability noted objectively in the record is appropriately 
reflected in the 20 percent evaluation presently in effect 
under Diagnostic Code 5257.  

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

Based on the foregoing, the 20 percent evaluation assigned 
for chondromalacia of the right knee is appropriate and there 
is no basis for an increased evaluation.  

In conclusion, there is no basis for a rating in excess of 20 
percent for chondromalacia of the right knee.  Additionally, 
the evidence warrants a separate award for service connection 
for arthritis of the right knee.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

						(Continued on next page)




ORDER

A rating in excess of 20 percent for chondromalacia of the 
right knee is denied.

Entitlement to a separate evaluation of service connection 
for arthritis of the right knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


